Exhibit 10.11

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

  

Date of Agreement

Michael J. Colavita

   September 2, 2004

John F. Carroll

   March 4, 2004

Terence P. Delaney

   March 4, 2004

John G. Drosdick

   March 4, 2004

Bruce G. Fischer

   March 4, 2004

Michael J. Hennigan

   February 2, 2006

Thomas W. Hofmann

   March 4, 2004

Vincent J. Kelley

   February 2, 2006

Joseph P. Krott

   March 4, 2004

Michael S. Kuritzkes

   March 4, 2004

Michael J. McGoldrick

   March 4, 2004

Ann C. Mulé

   March 4, 2004

Paul A. Mulholland

   March 4, 2004

Rolf D. Naku

   March 4, 2004

Marie A. Natoli

   March 3, 2006

Robert W. Owens

   March 4, 2004

Alan J. Rothman

   March 4, 2004

Michael J. Thomson

   May 30, 2008

Charles K. Valutas

   March 4, 2004     

Robert M. Aiken, Jr.*

   February 1, 1996

Robert H. Campbell*

   February 1, 1996

Michael H. R. Dingus*

   March 4, 2004

Jack L. Foltz*

   February 1, 1996

David E. Knoll*

   February 1, 1996

Deborah M. Fretz*

   September 6, 2001

Joel H. Maness*

   March 4, 2004

Malcolm I. Ruddock, Jr.*

   February 1, 1996

David C. Shanks*

   February 17, 1997

Sheldon L. Thompson*

  

February 1, 1996

Ross S. Tippin, Jr.*

   March 4, 2004

 

  * In a different position or no longer with the Company.



--------------------------------------------------------------------------------

Director

  

Date of Agreement

Robert J. Darnall

   March 4, 2004

Gary W. Edwards

   May 1, 2008

Ursula O. Fairbairn

   March 4, 2004

Thomas P. Gerrity

   March 4, 2004

Rosemarie B. Greco

   March 4, 2004

John P. Jones, III

   September 8, 2006

James G. Kaiser

   March 4, 2004

R. Anderson Pew

   March 4, 2004

G. Jackson Ratcliffe

   March 4, 2004

John W. Rowe

   March 4, 2004

John K. Wulff

   March 8, 2004     

Raymond E. Cartledge**

   September 6, 2001

Robert E. Cawthorn**

   February 1, 1996

Mary J. Evans**

   September 6, 2001

Robert D. Kennedy**

   September 6, 2001

Richard H. Lenny**

   February 8, 2002

Norman S. Matthews**

   September 6, 2001

William B. Pounds**

   February 1, 1996

**No longer serving on the Board.

 

2